Citation Nr: 1508960	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for sleep apnea. 

2.  Entitlement to service connection, to include on a secondary basis, for hypertension.

3.  Entitlement to service connection, to include on a secondary basis, for kidney cancer, including on the basis of exposure to herbicides. 

4.  Entitlement to service connection for bilateral peripheral neuropathy, including on the basis of exposure to herbicides.   

5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 9, 2006 to May 6, 2014.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to March 11, 2013.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, assigning a 30 percent evaluation effective February 9, 2006; and October 2007 and September 2008 rating decisions from the Huntington, West Virginia and Roanoke ROs, which denied service connection for hypertension and obstructive sleep apnea.

In February 2010, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective February 26, 2009. 

In August 2012, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2012, the Board remanded the issues regarding service connection for hypertension and obstructive sleep apnea, to include as secondary to service-connected PTSD.  At the same time, the Board granted entitlement to a 50 percent disability rating for PTSD, but no higher, for the entire appeal period. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court endorsed a Joint Motion for Remand (JMR) vacating that portion of the Board's decision that denied entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD and remanded the matter for further proceedings. 

In November 2013, the Board remanded the claim regarding an initial rating in excess of 50 percent for PTSD in accordance with the JMR instructions. 

In a May 2014 rating decision, the RO increased the rating for PTSD to 100 percent disabling, effective May 7, 2014.  In June 2014 correspondence, the Veteran's representative requested entitlement to an effective date earlier than May 7, 2014 for the assignment of a 100 percent disability rating.  The Board notes that regarding the question of entitlement to an earlier effective date for the assignment of the 100 percent disability rating for PTSD, the Veteran is still appealing the original assignment of disability evaluations following an award of service connection.  Thus, the claim involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The May 2014 rating decision, in which the RO increased the initial disability rating for the service-connected psychiatry disorder from 50 to 100 percent, effective May 7, 2014, remains in controversy because the appeal period from February 9, 2006 to May 6, 2014 remains less than the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue currently before the Board has been recharacterized as reflected on the title page.

The May 2014 rating decision also granted service connection for prostate cancer and assigned a 100 percent disability rating, effective March 11, 2013.  At the same time, the RO granted entitlement to special monthly compensation (SMC) 38 U.S.C.A. § 1114, subsection (s) and 38 CFR 3.350(i) on account of PTSD rated 100 percent and additional service-connected disability of prostate cancer, independently ratable at 60 percent or more from March 11, 2013.  However, the record contains evidence that the Veteran was unemployable due to his service-connected PTSD prior to the current effective date for SMC March 11, 2013.  Although the Veteran did not appeal that portion of the February 2010 rating decision that denied entitlement to a TDIU, the determination of whether the Veteran is entitled to TDIU prior to March 11, 2013, is part of the determination of the initial increased rating for PTSD, therefore, the Board has jurisdiction over the TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issues of entitlement to service connection for sleep apnea, PTSD, kidney cancer, and bilateral peripheral neuropathy as well as entitlement to a TDIU prior to March 11, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period from February 9, 2006 and prior to January 13, 2010, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; it has not been manifested by symptomatology of such severity to result in occupational and social impairment with deficiencies in most areas.  

2.  For the appeal period from January 13, 2010 to May 6, 2014, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, due to passive suicidal thoughts, disturbances in mood and thinking, flashbacks, social detachment, difficulty with alertness and concentration, preoccupation with memories of Vietnam, difficulty in adapting to stressful situations, and the inability to establish and maintain effective relationships; it has not been manifested by symptomatology of such severity to result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From February 9, 2006 to January 12, 2010, the criteria for an initial disability evaluation in excess of 50 percent for PTSD and have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. From January 13, 2010 to May 6, 2014, the criteria for an initial rating of 70 percent for PTSD, but no higher have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, and statements from the Veteran.  

The Board acknowledges that on his February 2006 claim, the Veteran stated that he had received treatment at the Virginia Vet Center beginning in January 2006.  A July 2006 VA treatment record noted that the Veteran had been going to the Vet Center for about 6 months.  During his October 2006 VA examination, the Veteran reported that he had mental health counseling at the Vet Center on approximately 10 occasions beginning in February 2006.  In November 2013, the Board remanded the claim in an attempt to obtain treatment records from the Vet Center.  In February 2014 correspondence, VA noted the Veteran's reports of treatment from the Vet Center and asked the Veteran to complete the VA Form 21-4142, so that VA could obtain the treatment records or to submit the records himself.  On March 2014 VA Form 21-4142, the Veteran reported treatment at the VA Readjustment Counseling Service Vet Center from February to June 2006; however, he also noted that the above information was referenced and received as evidence in the November 2006 rating decision.  On May 2014 Report of General Information, a VA employee noted that she contacted the Richmond Vet Center regarding treatment and was informed that they sent all of the treatment records they had to the VA in May 2006 and that there were no additional treatment records since then.  A review of the claims file as well as the November 2006 rating decision includes an April 2006 "Vet Center Intake" Form indicating that the Veteran was referred by the VA Medical Center.  Treatment records from the Richmond VA Medical Center reflected treatment beginning in January 2006.  Thus, any further attempt to obtain these records would be futile.  The Veteran was provided with multiple VA examinations.  The October 2006, January 2010, and May 2014 VA examination reports are adequate for the purposes of adjudication.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned identified the issues on appeal and the Veteran provided testimony related to these issues. The undersigned also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  The duties imposed by Bryant were thereby met

The appeal is thus ready to be considered on the merits.

II. Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as a number between zero and 100 percent, which represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging from 61 to 70 denote mild symptoms or some difficulty in social and occupational functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

III. Analysis

A.  For the Appeal Period from February 9, 2006 and Prior to January 13, 2010

A review of the evidence of record for the appeal period from February 9, 2006 and prior to January 13, 2010 reflects that a 50 percent evaluation continues to be the most appropriate evaluation.  

In an April 2006 Vet Center psychiatric psychosocial evaluation, the Veteran stated that he worked with his wife in their family trucking business.  The examiner noted that the Veteran had been successful in his work, despite significant PTSD symptoms.   The Veteran reported complaints of nightmares, hypervigilance, and periods of rage.  On examination, he appeared unkempt, he was suspicious and defensive, his speech was rapid and pressured, he was oriented, his memory was impaired, his affect was labile, his motor activity was agitated and restless, and his judgment was fair.  He did not exhibit delusions, hallucinations, disorganized thinking, or suicidal or homicidal thoughts.  His diagnosis included serious PTSD symptoms with significant impact on psychosocial functioning.  

During his October 2006 VA PTSD examination, the Veteran reported that worked as a truck driver for approximately five hours a day.  He believed that his sleep apnea and sleep problems/nightmares affected his ability to maintain his job.  He has been married to his third and current wife for 13 years and has four adult-age children.  He complained of intrusive thoughts of his Vietnam experiences multiple times per month, nightmares three to four times per month, and periods of irritability.  The examiner noted that the Veteran became visibly shaken when describing his nightmares and there was a significant increase in arousal and agitation when he attempted to discuss his experiences in Vietnam.  He also became tearful at times.  The Veteran reported that he was irritable and would yell at his wife.  He reported that he had to leave his position as a shop teacher, but because he could not tolerate some of the distractions and problems from some of the children.  He indicated that he was able to continue to work as a truck driver because he worked better alone.  

On examination, the Veteran presented as clean appropriately groomed and casually-dressed.  He was polite, cooperative, alert, attentive, and oriented.  His affect was of normal intensity and was consistent with discussion content.  His mood appeared to be markedly anxious and somewhat depressed.  His speech was clear goal-directed, spontaneous and of normal pace and volume.  He did not have a history of hallucinations or delusions.  He described very vivid dreams, but there were no daytime flashback episodes.  He described being hypervigilant and demonstrated increased arousal once the discussion turned toward Vietnam.  He reported that it was difficult to discuss his Vietnam experiences with others.   Socially, he had become increasingly withdrawn from others.  He stated that he had no close friends since the service and was somewhat of a loaner.  He described increasing social withdrawal over the past couple of years.  He stated that he attended church as he found a good measure of support there.  He denied having suicidal ideation, intent, or plan.   He demonstrated mild psychomotor agitation during the interview.  His insight and judgment were fair and adequate.  The examiner diagnosed him with PTSD and assigned a GAF score of 57.

VA treatment records reflected the same complaints noted in the VA examination reports and included GAF scores of 65.

Overall for the appeal period from February 9, 2006 and prior to January 13, 2010, the Veteran's symptoms and functional impairment suggested sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  As such, the Veteran's disability evaluation is more appropriately represented by the 50 percent rating than a higher rating of 70 percent.  The Board recognizes that symptomatology such as irritability (impaired impulse control), unkempt appearance (neglect of personal appearance), pressured speech could be used to support at least a 70 percent evaluation.  However, the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  Although the Veteran may have exhibited this symptomatology, the frequency, severity, and duration did not result in the degree of occupational and social impairment envisioned by a higher percent evaluation.  See 38 C.F.R. § 4.130.  While the Veteran reported that he was not able to work as a shop teacher because of some of the distractions and problems from some of the children, he reported that he was able to work alone and has kept his job as a truck driver.  Although, he was socially withdrawn, he was married to his current wife for at least 13 years and attended church activities.  

During this period, the Veteran's GAF score ranged from 57 to 65.  At its worst, his GAF scores reflected moderate symptoms, which appeared to be properly reflected by the assigned 50 percent evaluation.

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 50 percent for his PTSD.  However, VA has not received any credible medical or lay evidence demonstrating that the Veteran meets the schedular criteria for an evaluation in excess of 50 for the appeal period from February 9, 2006 and prior to January 13, 2010.  A 50 percent evaluation contemplates symptomatology reported by the Veteran such as sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 50 percent for PTSD must be denied for the appeal period from February 9, 2006 and prior to January 13, 2010.

B. For the Appeal Period from January 13, 2010 to May 6, 2014

The Veteran's PTSD is entitled to a rating of 70 percent as of January 13, 2010 to May 6, 2014.  

In this regard, the Veteran's symptoms and functional impairment revealed deficiencies in most areas, such as deficiencies in areas of work, family relations, mood, and judgment.  On January 13 2010 VA examination, the Veteran reported difficulty in his occupation as a truck driver because of his sleeping problems, and that he had been barred from commercial driving because of his psychiatric medications.  He reported a 16 year marriage that was "rocky" within the last year as his symptoms have become worse and he as more irritable at home.  He reported that he did not feel like interacting with his wife.  He would become irritable and "snappy", when he did interact with her.    

On examination, his affect was constricted and reflective of sadness and tension.  His mood was anxious and depressed.  He became tearful and emotionally distraught when discussing his Vietnam experiences, and he appeared tired with fair insight and judgment.  Although the Veteran reported passive suicidal thoughts, he denied any suicidal ideation, intent, or plan.  He described intrusive thoughts and nightmares most nights of the week.  He reported that his poor night time sleep and medications made it difficult for him to stay alert during the day and markedly interfered with his ability to manage his work demands.  The examiner noted that there was a clear history of flashbacks and his problems with hypervigilance appeared to be worse than when he was seen in 2006.  Socially, he indicated that he tried to participate in his church, but for the most part had been growing increasingly withdrawn.  He felt little desire to interact with others and described growing social and emotional detachment from others including family members.  He denied having suicidal ideations, but then indicated that "I just want to give up."  He described passive suicidal thoughts, but would not want to harm himself.  Although he often wished that he was not alive.  The examiner clarified that the Veteran denies current suicidal ideations, intent, or plan.  He appeared to be moderately anhedonic and his energy level appeared to be mildly below average secondary to poor sleep.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 50.  

The examiner noted that the Veterans symptoms were intense and appeared to be worsening when compared to when he was seen in 2006.  The examiner opined that the Veteran was likely to experience significant difficulty managing the alertness and concentration demands of his work due to his poor sleep and the side effects of the medications he took for control of his mental health symptoms.  His problems with social emotional detachment were likely to interfere with his ability to manage forms of working that required close or frequent interaction with others.  His preoccupation with his memories of Vietnam and periods of heightened and strong emotional distress secondary to those memories were likely to interfere with work efficiency and consistency as well.  He was likely to struggle managing the demands of full-time or consistent employment at this point in time secondary to his posttraumatic stress disorder condition.

VA treatment records reflected the same complaints noted in the VA examination reports and included GAF scores of 65.  

In addition to the medical evidence, the record includes hearing testimony from the Veteran and his wife.  This testimony reiterates the Veteran's complaints of nightmares and difficulty sleeping.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, or mood for the appeal period from January 13, 2010.  Specifically, the Veteran has passive suicidal thoughts, disturbances in mood and thinking, flashbacks, social detachment, difficulty with alertness and concentration, preoccupation with memories of Vietnam, and difficulty in adapting to stressful situations.  These symptoms have resulted in inability to establish and maintain effective relationships.  Additionally, his lowest GAF scores of 50 was assigned at the time of the January 13, 2010 VA examination indicative of serious difficulty in social, occupational, or school functioning.  See DSM-IV at 44-47.  This level of severity equates to the symptoms set forth in the criteria for a 70 percent rating.  Accordingly, the Board finds that his symptoms more closely approximate a 70 percent rating for PTSD during the appeal period from January 13, 2010 to May 7, 2014.

However, although a higher initial rating is warranted, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 70 percent for the period from January 13, 2010 to May 6, 2014. While the evidence of record demonstrates difficulty in establishing and maintaining effective work and social relationships, it does not reflect total occupation and social impairment.  Specifically, the Veteran has reported maintaining a 16 year marriage and working intermittently even without the required commercial driver's license.  Additionally, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, a higher rating of 100 percent is not warranted.  

For all the foregoing reasons, the Board finds that a rating of 70 percent for PTSD is appropriate for the appeal period from January 13, 2010 to May 6, 2014.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  For the appeal period from February 9, 2006 to January 12, 2010, the rating criteria for the Veteran's currently assigned 50 percent disability rating for PTSD contemplates his occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  For the appeal period from January 13, 2010 to May 6, 2014, the rating criteria for the Veteran's currently assigned 70 percent disability ratings for PTSD contemplate his occupational and social impairment with deficiencies in most areas due to passive suicidal thoughts, disturbances in mood and thinking, flashbacks, social detachment, difficulty with alertness and concentration, preoccupation with memories of Vietnam, difficulty in adapting to stressful situations, and the inability to establish and maintain effective relationships.  Further, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

From February 9, 2006 to January 12, 2010, an initial rating in excess of 50 percent for PTSD is denied.  

From January 13, 2010 to May 6, 2014, an initial rating of 70 percent, but no higher, for PTSD is granted

REMAND

Here, the June 2014 VA examiner concluded that the Veteran's hypertension and obstructive sleep apnea were less likely than not (less than 50% likelihood) caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD.  Although the examiner reasoned that there was no current evidence in the medical literature that identified PTSD as a cause of hypertension and obstructive sleep apnea, the examiner did not address the issue regarding aggravation beyond his conclusionary statement.  Also, in the October 2014 Informal Hearing Presentation, the Veteran's representative specifically cited to medical evidence suggesting a relationship between PTSD and hypertension and sleep apnea.  

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As such, a new opinion is necessary, which includes a basis for each answer with consideration of the pertinent (lay and medical) evidence of record and medical references provided in the October 2014 Informal Hearing Presentation.  

Service connection for bilateral peripheral neuropathy and kidney cancer, including as secondary to service-connected prostate cancer and Agent Orange exposure was denied in a November 2014 rating decision.  The Veteran filed a Notice of Disagreement in December 2014.  The AOJ has not yet issued a SOC regarding these matters.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

It appears that the Veteran continues to receive pertinent treatment at the Richmond VA Medical Center (VAMC).  Therefore, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

As the June 2014 medical examiner concluded that it is "widely recognized" that renal disorders "may contribute to resistant hypertension, the Board finds that the issue of entitlement to service connection for hypertension is inextricably intertwined with the claims of service connection for kidney cancer, including as secondary to service-connected prostate cancer and Agent Orange exposure.  The issue of entitlement to a TDIU prior to March 11, 2013 is also inextricably intertwined with these matters as well as the claim on appeal regarding service connection for bilateral peripheral neuropathy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Regarding the issues seeking service connection for bilateral peripheral neuropathy, including as secondary to Agent Orange exposure; and kidney cancer, including as secondary to service-connected prostate cancer and Agent Orange exposure, review the determinations and, if any matter remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

2. The AOJ should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim that is not currently of record. 

If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3. The AOJ should obtain from the Richmond VAMC any outstanding, pertinent records of treatment of the Veteran, since October 2014 and associate them with the electronic claims file.

4. After the completion of the above, arrange for the Veteran's electronic claims file and a copy of this remand to be reviewed by the VA examiner who previously examined the Veteran in June 2014.  If the June 2014 VA examiner is unavailable, then forward the request to another appropriate VA examiner. 

a) Regarding the Veteran's current hypertension and sleep apnea, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the hypertension and sleep apnea had its onset in service, or is otherwise related to service. 

b) If not related to service, the examiner should then provide an opinion at the whether there is at least a 50 percent probability (at least as likely as not) that any hypertension and sleep apnea was caused by kidney cancer (if service-connected) and service-connected PTSD. 

c) If not caused by service or to any service-connected disability, then the examiner should opine whether there is at least a 50 percent probability (at least as likely as not) that any hypertension and sleep apnea was aggravated (made permanently worse beyond its natural progression) by kidney cancer (if service-connected) and service-connected PTSD.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should consider the medical references included in the October 2014 Informal Hearing Presentation suggesting that there is a relationship between PTSD and hypertension and sleep apnea.  

The examiner should also consider the prior findings in June 2014 that it is "widely recognized" that renal disorders "may contribute to resistant hypertension.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

(If the examiner concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
 
5. If, after completion of instructions 1 through 4 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment prior to March 11, 2013 and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

6. After completion of the above requested development, if any benefit sought is not granted, the AOJ should issue a supplemental statement of the case.  The Veteran and his representative should be afforded an appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


